Name: COMMISSION REGULATION (EC) No 410/95 of 27 February 1995 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 28 . 2. 95 1 EN ] Official Journal of the European Communities No L 44/23 COMMISSION REGULATION (EC) No 410/95 of 27 February 1995 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EC) No 3343/94 (2), as last amended by Regulation (EC) No 305/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3343/94 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (3) OJ No L 35, 15 . 2 . 1995, p. 19 . (2) OJ No L 350, 31 . 12. 1994, p . 88 . No L 44/24 EN Official Journal of the European Communities 28 . 2. 95 ANNEX to the Commission Regulation of 27 February 1995 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note 0 Import CN code Note 0 Import levy Il levy 0401 10 10 18,59 0403 10 16 0 2,5297/ kg + 31,52 0401 10 90 I 17,13 0403 10 22 || 27,51 0401 20 11 li 24,60 0403 10 24 li 31,73 0401 20 19 II 23,14 0403 10 26 II 73,14 0401 20 91 I.I 28,82 0403 10 32 O 0,2022 / kg + 30,06 0401 20 99 II 27,36 0403 10 34 (!) 0,2444 / kg + 30,06 0401 30 11 li 70,23 0403 10 36 0 0,6585/ kg + 30,06 0401 30 19 II 68,77 0403 90 1 1 II 131,69 0401 30 31 II 132,22 0403 90 13 II 219,38 0401 30 39 II 130,76 0403 90 19 ll 261,72 0401 30 91 li 219,13 0403 90 31 O 1 ,2294/ kg + 31,52 0401 30 99 II 217,67 0403 90 33 O 2,1063 / kg + 31,52 040210 11 0 131,69 0403 90 39 0 2,5297 / kg + 31,52 0402 10 19 0(1 122,94 0403 90 51 27,51 040210 91 M4) 1 ,2294 / kg + 31,52 0403 90 53 li 31,73 0402 10 99 00 1 ,2294 / kg + 22,77 0403 90 59 II 73,14 0402 21 1 1 (4) 219,38 0403 90 61 0 0,2022 / kg + 30,06 0402 21 17 (4) 210,63 0403 90 63 0 0,2444 / kg + 30,06 0402 21 19 (3)(4) 210,63 0403 90 69 0 0,6585 / kg + 30,06 0402 21 91 (3)(4) 261,72 0404 10 02 || 31,61 0402 21 99 (3)(4) 252,97 0404 10 04 || 219,38 0402 29 1 1 000 2,1 063 / kg + 31,52 0404 10 06 l.I 261,72 0402 29 15 OK4) 2,1063 / kg + 31,52 0404 10 12 l 131,69 0402 29 19 00 2,1 063 / kg + 22,77 0404 10 14 \ 219,38 0402 29 91 00 2,5297 / kg + 31,52 0404 10 16 II 261,72 0402 29 99 CM4) 2,5297 / kg + 22,77 0404 10 26 0 0,3161 / kg + 22,77 0402 91 11 (4) 46,46 0404 10 28 O 2,1063 / kg + 31,52 0402 91 19 (4) 46,46 0404 10 32 0 2,5297 / kg + 31,52 0402 91 31 &lt;4) 58,08 0404 10 34 0 1 ,2294/ kg + 31,52 0402 91 39 (4) 58,08 040410 36 O 2,1063 / kg + 31,52 0402 91 51 (4) 132,22 040410 38 O 2,5297 / kg + 31,52 0402 91 59 (4) 130,76 0404 10 48 0 0,3161 / kg 0402 91 91 (4) 219,13 0404 10 52 0 2,1063 / kg + 7,29 0402 91 99 (4) 217,67 0404 10 54 O 2,5297 / kg 4- 7,29 0402 99 11 (4) 67,02 0404 10 56 0 1 ,2294 / kg 4- 7,29 0402 99 19 (4) 67,02 0404 10 58 0 2,1063 / kg + 7,29 0402 99 31 OK4) 1 ,2784 / kg + 27,15 0404 10 62 0 2,5297 / kg 4- 7,29 0402 99 39 00 1 ,2784 / kg + 25,69 0404 10 72 0 0,3161 / kg + 22,77 0402 99 91 00 2,1475 / kg + 27,15 0404 10 74 0 2,1063 / kg + 30,06 0402 99 99 00 2,1475 / kg + 25,69 0404 10 76 0 2,5297 / kg + 30,06 0403 10 02 \ 131,69 0404 10 78 O 1,2294/ kg + 30,06 0403 10 04 219,38 0404 10 82 0 2,1063 / kg + 30,06 0403 10 06 261,72 0404 10 84 0 2,5297 / kg + 30,06 0403 10 12 0 1 ,2294/ kg + 31,52 0404 90 11 131,69 0403 10 14 0 2,1063 / kg + 31,52 0404 90 13 219,38 28 . 2. 95 IeFTI Official Journal of the European Communities No L 44/25 CN code Note Q Import CN code Note C) Import ll .levy I levy 0404 90 19 261,72 0406 90 23 00 194,57 0404 90 31 131,69 0406 90 25 00 194,57 0404 90 33 219,38 0406 90 27 00 194,57 0404 90 39 \ 261,72 0406 90 29 00 194,57 0404 90 51 C ) 1 ,2294 / kg + 31,52 0406 90 31 00 194,57 0404 90 53 00 2,1 063 / kg + 31,52 0406 90 33 00 194,57 0404 90 59 0 2,5297 / kg + 31,52 0406 90 35 00 194,57 0404 90 91 0 1 ,2294/ kg + 31,52 0406 90 37 00 194,57 0404 90 93 00 2,1 063 / kg + 31,52 0406 90 39 00 194,57 0404 90 99 0 2,5297 / kg + 31,52 0406 90 50 00 194,57 I 0406 90 61 00 458,21 0405 00 1 1 0 224,77 0406 90 63 0 O 458,21 0405 00 19 0 224,77 0406 90 69 00 458,21 0405 00 90 I 274,22 0406 90 73 00 194,57 0406 10 20 00 235,03 0406 90 75 00 194,57 0406 10 80 00 311,36 0406 90 76 00 194,57 0406 20 10 00 458,21 0406 90 78 00 194,57 0406 20 90 00 458,21 0406 90 79 00 194,57 0406 30 10 00 185,29 0406 90 81 00 194,57 0406 30 31 00 181,49 0406 90 82 00 194,57 0406 30 39 00 185,29 0406 90 84 00 194,57 0406 30 90 00 302,08 0406 90 85 00 194,57 0406 40 10 0406 90 86 00 194,570 0 182,18 0406 90 87 00 194,57 0406 40 50 00 182,18 0406 90 88 00 194,57 0406 40 90 00 182,18 0406 90 93 00 235,03 0406 90 01 00 255,78 0406 90 99 00 311,36 0406 90 02 00 195,42 0406 90 03 00 ­ 195,42 1702 10 10 74,85 0406 90 04 00 195,42 1702 10 90 74,85 0406 90 05 00 195,42 2106 90 51 74,85 0406 90 06 00 195,42 2309 10 15 95,13 0406 90 07 00 195,42 2309 10 19 Il 123,40 0406 90 08 00 195,42 2309 10 39 Il 115,28 0406 90 09 00 195,42 2309 10 59 II 94,33 0406 90 12 00 195,42 2309 10 70 II 123,40 0406 90 14 00 195,42 2309 90 35 95,13 0406 90 16 00 195,42 2309 90 39 123,40 0406 90 18 00 195,42 2309 90 49 115,28 0406 90 19 00 458,21 2309 90 59 94,33 0406 90 21 00 255,78 2309 90 70 123,40 (') The levy on 100 kg of product tailing within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated . (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus , where appropriate, (b) the other amount indicated . (') Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 1767/82 (OJ No L 196, 5 . 7. 1982, p. 1 ), is presented,  for which an EUR 1 certificate, issued in accordance with amended Commission Regulation (EEC) No 584/92 (OJ No L 62, 7 . 3 . 1992, p. 34) for Poland, the Czech and Slovak Republics and Hungary and Commission Regulation (EC) No 1588 /94 (OJ No L 167, 1 . 7 . 1994, p. 8 ) for Bulgaria and Romania, is presented, shall be subject to the levies defined in the said Regulations, respectively. (*) The levy applicable is limited under the conditions laid down in amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990, p. 85). (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.